United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-4336
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the District
      v.                                  * of Nebraska.
                                          *
Beaurn Q. Alexander,                      *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: May 10, 2000

                                    Filed: May 18, 2000
                                     ___________

Before WOLLMAN, Chief Judge, FAGG, Circuit Judge, and HENDREN,* District
      Judge.
                             ___________

PER CURIAM.

       Beaurn Q. Alexander appeals his conviction for failure to pay past due child
support in violation of 18 U.S.C. § 228. Having carefully reviewed the record, we
reject Alexander's contention that the evidence is insufficient to support his bench-trial
conviction. Contrary to Alexander's view, the record contains substantial evidence on



      *
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, sitting by designation.
which the trial court reasonably could have found Alexander guilty of the charge. We
thus affirm Alexander's conviction. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-